t c memo united_states tax_court joel l and delynn e boyce petitioners v commissioner of internal revenue respondent docket no filed date joel l and delynn boyce pro_se louise pais for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before us on respondent's motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 respondent determined the following deficiencies and additions to tax with respect to petitioner joel l boyce year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number big_number in addition respondent determined the following deficiencies and additions to tax with respect to petitioner delynn e boyce year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure the adjustments giving rise to the above deficiencies and additions to tax are based upon the failure of petitioners to file federal_income_tax returns and report gross_receipts from state farm insurance dividend income_interest income a all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure premature_distribution from an individual_retirement_account a distribution from the oregon public employees retirement fund and capital_gains from the sale of mutual funds and real_estate petitioners filed a petition with this court on date the gist of petitioners' allegations in their petition is that petitioners are american citizens and residents domestic and not united_states citizens and or residents national that this case can only be heard by an article iii court that the issuance of the notice_of_deficiency was an abuse_of_discretion by the commissioner that the commissioner erroneously and arbitrarily determined that petitioners were taxpayers that they received taxable_income and that they were engaged in a taxable activity that petitioners have been denied adequate notice and a meaningful opportunity to be heard at the administrative level that petitioners have been denied certain procedural safeguards guaranteed to them as sovereign citizens of one of the several sovereign republican states of the continental states united that petitioners have been labeled tax protesters and that the additions to tax under sec_6651 and sec_6654 are confined to alcohol_tobacco_and_firearms revenue petitioners did not explain why they filed a petition in an article i court they could have paid the deficiencies and additions to tax and filed a claim_for_refund and if disallowed sued for refund in an article iii court petitioners make further allegations in the petition which are common in tax_protester petitions regarding the audit techniques utilized by respondent in her motion to dismiss respondent contends that the petition fails to allege clear and concise assignments of error in respondent's deficiency determination in violation of rule b and concise lettered statements of fact on which petitioners base the assignments of error in violation of rule b attached to respondent's motion were copies of letters sent by or on behalf of petitioners to respondent's agents during the course of the investigation of their tax_liabilities these letters contain many of the same tax_protester arguments as in the petition and petitioners' objection to respondent's motion to dismiss subsequent to the filing of respondent's motion the court reviewed the petition herein and agreed with respondent that the allegations therein are tax_protester allegations that have been repeatedly rejected by this and other courts accordingly petitioners were ordered to file an objection to respondent's motion or alternatively an amended petition setting forth adequate assignments of error and statements of fact in response to the merits of respondent's determinations petitioners filed an objection on date the objection contains further tax_protester arguments including that this court lacks in personam jurisdiction over petitioners and that petitioners reside in the california republic the objection also includes an objection to the spelling of petitioners' names in capital letters because they are not fictitious entities in view of the state of the record we conclude that no useful purpose would be served by scheduling a hearing in this matter rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim that would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 sec_123 the arguments made by petitioners are without factual and legal foundation and appear to represent a protest of the federal tax laws these types of tax_protester arguments have been heard by this court on many occasions and rejected we see no need to respond to each of petitioners' arguments with copious citations of precedent see 737_f2d_1417 5th cir in short petitioners are taxpayers subject_to the income_tax laws see 82_tc_403 petitioners' argument that they are not taxpayers is frivolous 783_f2d_934 9th cir gross_income pursuant to sec_61 means all income from whatever source derived and includes income realized in any form whether in money property or services since petitioners were citizens and residents of the united_states and earned their income in the united_states their income comes within the general definition of gross_income under sec_61 moreover under sec_7701 petitioners were persons and were required under sec_6012 to file federal_income_tax returns and pay the income_tax due thereon the authority of congress to impose and collect federal income taxes from individuals has long been upheld as constitutional 366_us_213 o'malley v woodr307_us_277 247_us_339 furthermore this court generally as in the case here will not look behind a deficiency_notice to examine evidence used or the propriety of the commissioner's motives or the administrative policy or procedures involved in making her determinations abrams v commissioner supra pincite 79_tc_185 62_tc_324 petitioners' contention that they were denied adequate notice and a meaningful opportunity to be heard has been rejected as irrelevant numerous times 92_tc_1127 65_tc_68 affd without published opinion 559_f2d_1207 3d cir boyce v commissioner tcmemo_1990_555 in addition petitioners' contention that they have been labeled as tax protesters causing them to be subjected to peculiar procedures has been consistently rejected as meritless 669_f2d_1351 10th cir 638_f2d_182 10th cir 521_f2d_1188 9th cir moreover petitioners' contention that their case should be heard by an article iii court and that a special_trial_judge should not decide their case is without merit the constitutionality of the tax_court has been repeatedly upheld on the basis of congressional authority to create specialized courts under article i of the constitution 501_us_868 80_tc_1111 57_tc_392 the tax_court is a court of law which exercises judicial power to interpret and apply the provisions of the internal_revenue_code in disputes between taxpayers and the commissioner freytag v commissioner supra moreover under sec_7443a the chief_judge of the tax_court can assign any_tax court_proceeding to a special_trial_judge for hearing and the preparation of proposed findings_of_fact and written opinion id the court rejects this and other tax_protester type arguments raised by petitioners as being frivolous and without merit petitioners have failed to raise any issue with regard to the amount of their income or deductions or the correct amount of their tax_liability including the additions to tax accordingly they have not raised any justiciable issues and respondent's motion to dismiss will be granted sec_6673 authorizes this court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure whenever it appears that the taxpayer's position in a proceeding is frivolous groundless or instituted or maintained primarily for delay a petition in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioners have made frivolous arguments they were advised that the allegations in the petition were similar to those in other cases for which sec_6673 penalties have been awarded nevertheless petitioners failed to file an amended petition containing clear and concise assignments of error or statements of fact rather they continued to assert stale and time-worn tax_protester rhetoric we find that petitioners have instituted and maintained this action primarily for delay and that petitioners' position in this proceeding is frivolous and groundless in view of the above respondent's request for a penalty under sec_6673 will be granted petitioner joel l boyce will be required to pay the united_states a penalty of dollar_figure and petitioner delynn e boyce will be required to pay a penalty of dollar_figure an appropriate order and decision will be entered for respondent
